       Case 2:18-cv-01207-KG-CG Document 96 Filed 04/24/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,
           Plaintiffs,
v.                                                               CV No. 18-1207 KG/CG
GLENN GARNAND, LARRY BLANK, et al.,
           Defendants,
_______________________________

GLENN GARNAND,
           Third-Party Plaintiff,
v.
LARRY BLANK and BEVERLY BLANK,
           Third-Party Defendants,
_______________________________

STATE FARM AND CASUALTY CO.,
           Plaintiff-Intervenor
v.
LARRY BLANK, GLEN GARNAND,
MARGARET WEIDOW GENTRY, et al.,
           Intervenor-Defendants
_______________________________

LARRY BLANK and BEVERLY BLANK,
          Counterclaimants on Complaint in Intervention,
v.
STATE FARM FIRE AND CASUALTY COMPANY
          Defendant on Counterclaim.

                     ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on notice that this case has settled. See (Doc.

95). IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than May 26, 2020. If the need for an extension arises, the parties are instructed to

file a formal motion on the record.

       IT IS SO ORDERED.


                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
